Cite as 2016 Ark. 98

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-15-324

DAVID VAN WINKLE                                   Opinion Delivered   March 10, 2016
                                APPELLANT
                                                   APPEAL FROM THE POLK COUNTY
V.                                                 CIRCUIT COURT
                                                   [NO. CR-2011-137]

STATE OF ARKANSAS                                  HONORABLE JERRY RYAN, JUDGE
                                   APPELLEE
                                                   AFFIRMED.


                           PAUL E. DANIELSON, Associate Justice


       Appellant David Van Winkle was convicted in the Polk County Circuit Court of

kidnapping, aggravated residential burglary, first-degree stalking, third-degree battery, first-

degree assault, and first-degree terroristic threatening. He was sentenced to a total of fifty-two

years’ imprisonment, which included a twelve-year firearm enhancement. The Arkansas

Court of Appeals affirmed. Van Winkle v. State, 2014 Ark. App. 591, 445 S.W.3d 542. Van

Winkle subsequently filed a petition for postconviction relief pursuant to Arkansas Rule of

Criminal Procedure 37.1 (2015). The circuit court denied the petition without a hearing.

Van Winkle now appeals, arguing four points in support of reversal: (1) that his trial counsel

was ineffective for failing to present his only viable defense, which is that he was actually

innocent; (2) that his trial counsel was ineffective for failing to move for a change of venue;

(3) that his sentence for employing a firearm in the commission of an offense is void as both
                                      Cite as 2016 Ark. 98

structural error and ineffective assistance of trial counsel; and (4) that the circuit court erred

in denying his request for a hearing. We affirm the denial of postconviction relief.

       In order to assess Van Winkle’s ineffective-assistance arguments, some discussion of the

underlying facts is necessary. Van Winkle was a dentist practicing in Mena; the victim in this

case, M.O., was one of his patients. According to her testimony, Van Winkle extracted two

of her teeth and gave her a prescription for hydrocodone. She was concerned about the

prescription because she had a history of drug addiction and was participating in drug court

at the time. M.O.’s use of the hydrocodone “start[ed] to get out of hand” after the first

extraction. She and Van Winkle discussed hiding pills from her probation officer, and he

offered to give her refills as needed in order to ensure that her “pill count” was acceptable.

After the second extraction, Van Winkle told M.O. that her probation officer had come by

his office to look at her file. The probation officer had also asked to see Van Winkle’s ledger,

and Van Winkle offered to meet with M.O. in person to discuss that. They met once at

M.O.’s home and three times at Van Winkle’s home in order to get their “stories straight.”

       On the last occasion, Van Winkle asked M.O. how important it was that her probation

officer not see the real ledger. She responded that it was “pretty damned important,” and he

wondered “what would [she] be willing to do in order to keep that from happening.” Van

Winkle told M.O. that he would make sure that she never saw her husband or her child again

and that she would go to prison for a really long time if she did not give him a couple hours

of her time. He then forced her to perform oral sex on him.




                                                2
                                     Cite as 2016 Ark. 98

       A week later, M.O. called Van Winkle’s office and obtained another hydrocodone

refill from his staff. Van Winkle sent M.O. several text messages that night while she was at

work, inquiring about her pain and making arrangements for future refills. M.O. testified that

she left work at approximately 12:30 a.m., gave a coworker a ride home, and then drove to

her home in Hatfield. She walked in her front door and immediately went to turn on a light

that she usually left on while she was at work. She then heard a bedroom door creak and

turned around to see Van Winkle standing there, pointing a pistol at her. He tackled her to

the ground, wrestled her arms behind her, zip tied her wrists behind her back, and forced her

face-down over an ottoman. M.O. stated that she was able to flip over on her back and break

the zip ties. She started “scratching and fighting” and begged him to wear a condom. Van

Winkle pulled a screwdriver out of his back pocket and hit her over the eye with it. He told

her to be still if she ever wanted to see her little boy again. She said that she would do

whatever he wanted, and he replied, “I know you will.” He zip tied her wrists again and

placed a piece of duct tape over her mouth. He then pulled her up by her shirt collar and told

her that they were “going to take a little walk.” When he opened the door, M.O. was able

to break free and run to a neighbor’s home.

       The neighbor called 911. M.O.’s husband also contacted law enforcement. He had

been in Lowell at the time and was on the phone with M.O. as she drove home from work.

He heard her scream in fright shortly after she arrived home, and he then heard what sounded

like her phone hitting the floor before the call ended. When law enforcement arrived on the

scene, they observed Van Winkle’s truck parked off the road, approximately 100 yards from


                                              3
                                     Cite as 2016 Ark. 98

M.O.’s home. They also saw Van Winkle walking quickly toward his truck, coming from

the direction of M.O.’s home; he was carrying a gun in his left hand. Van Winkle did not

respond to initial commands to drop his weapon and get on the ground, but he eventually

complied and was taken into custody. The gun was loaded.

       Police conducted a search incident to arrest and found a screwdriver in Van Winkle’s

right back pocket and two pieces of rope in his left back pocket. Law enforcement also

responded to the neighbor’s home, where they found M.O. She was hysterical, her clothing

was in disarray, and she had zip ties on both wrists. There were signs of forced entry at

M.O.’s home, including removed window screens and pry marks on the front and back doors.

Inside her home, police found her cell phone underneath the couch, one zip tie, a roll of

pennies wrapped in duct tape, and signs of a scuffle, including overturned furniture. A piece

of duct tape was found in M.O.’s yard, between her home and her neighbor’s home, and a

roll of duct tape was recovered from Van Winkle’s residence. In Van Winkle’s truck, police

found a cell phone that had been taken apart and a pair of zip ties.

       Van Winkle was charged with kidnapping, aggravated residential burglary, first-degree

stalking, second-degree battery, aggravated assault, and first-degree terroristic threatening.

The jury convicted him on all charges, reducing the second-degree-battery charge to third

degree and reducing the aggravated-assault charge to first degree. The jury also found that

Van Winkle had used a firearm in the commission of all offenses except for the battery; it

imposed a twelve-year sentence enhancement for his use of a firearm in the commission of

the kidnapping. The twelve-year firearm enhancement and the forty-year sentence for


                                              4
                                      Cite as 2016 Ark. 98

aggravated residential burglary were ordered to run consecutively, for a total of fifty-two

years’ imprisonment. On appeal, Van Winkle challenged the sufficiency of the evidence

supporting four of his six convictions: kidnapping, aggravated residential burglary, first-degree

stalking, and third-degree battery. Van Winkle, 2014 Ark. App. 591, 445 S.W.3d 542. The

court of appeals concluded that each of the challenged convictions was supported by

substantial evidence. Id.

       On January 15, 2015, Van Winkle filed the instant Rule 37 petition, which raised

three issues. First, he argued that he was physically incapable of committing the offenses

because he is legally blind without his glasses, deaf without his hearing aids, and has a

debilitating back ailment; thus, he contended, his trial counsel was ineffective for failing to

present an actual-innocence defense. Second, he argued that his trial counsel was ineffective

for failing to file a motion for change of venue because extensive pretrial publicity prevented

him from receiving a fair trial in either Polk or Montgomery County. Third, he argued that

his trial counsel was ineffective for failing to object to the jury instruction concerning the

firearm enhancement, as it did not require proof beyond a reasonable doubt. Van Winkle

further contended that the failure to properly instruct the jury was structural error rendering

his sentence on the firearm enhancement void. The circuit court issued a letter opinion on

February 12, 2015, finding that Van Winkle was entitled to no relief and that a hearing would

be unnecessary. The court entered its order denying Van Winkle’s Rule 37 petition on

February 18, 2015. In short, the court found that the first two issues concerned matters of




                                               5
                                      Cite as 2016 Ark. 98

trial strategy, not ineffective assistance of counsel, and that the third issue concerned a trial

error that could have been addressed on direct appeal. Van Winkle now appeals.

       This court does not reverse a denial of postconviction relief unless the circuit court’s

findings are clearly erroneous. See, e.g., Beverage v. State, 2015 Ark. 112, 458 S.W.3d 243.

A finding is clearly erroneous when, although there is evidence to support it, the appellate

court, after reviewing the entire evidence, is left with the definite and firm conviction that a

mistake has been made. See id. In making a determination on a claim of ineffective assistance

of counsel, this court considers the totality of the evidence. See id.

       On review of claims of ineffective assistance of counsel, this court follows the standard

set forth in Strickland v. Washington, 466 U.S. 668 (1984). See, e.g., Taylor v. State, 2015 Ark.
339, 470 S.W.3d 271. Under that two-prong analysis, to prevail on a claim of ineffective

assistance of counsel, the petitioner must show that (1) counsel’s performance was deficient,

and (2) the deficient performance prejudiced his defense. See id. The benchmark for judging

a claim of ineffective assistance of counsel must be “whether counsel’s conduct so undermined

the proper functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Sherman v. State, 2014 Ark. 474, at 2, 448 S.W.3d 704, 708 (per

curiam) (quoting Strickland, 466 U.S. at 686).

       To satisfy the first prong of the Strickland test, the petitioner must show that counsel’s

performance was deficient. See, e.g., Taylor, 2015 Ark. 339, 470 S.W.3d 271. To meet this

requirement, a postconviction petitioner must show that counsel made errors so serious that

counsel was not functioning as the “counsel” guaranteed the petitioner by the Sixth


                                               6
                                     Cite as 2016 Ark. 98

Amendment to the United States Constitution. See id. There is a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance, and a

petitioner has the burden of overcoming this presumption by identifying specific acts or

omissions of counsel, which, when viewed from counsel’s perspective, could not have been

the result of reasonable professional judgment. See id.

       In order to meet the second prong of the test, a claimant must show that there is a

reasonable probability that the fact-finder’s decision would have been different absent

counsel’s errors. See id. A reasonable probability is a probability sufficient to undermine

confidence in the outcome of the trial. See id. The language, “the outcome of the trial,”

refers not only to the finding of guilt or innocence, but also to possible prejudice in the

sentencing. See id. at 5, 470 S.W.3d at 275 (citing Howard v. State, 367 Ark. 18, 238 S.W.3d
24 (2006)).

       Unless a petitioner under Rule 37 makes both required showings under the Strickland

analysis, it cannot be said that the conviction resulted from a breakdown in the adversarial

process that renders the result unreliable. See, e.g., Anderson v. State, 2015 Ark. 18, 454
S.W.3d 212 (per curiam). There is, therefore, no reason for a court deciding an ineffective-

assistance claim to address both components of the inquiry if the petitioner fails to make a

sufficient showing on one. See id.

                                  I. Actual-Innocence Defense

       For his first point on appeal, Van Winkle maintains that his trial counsel was ineffective

for failing to pursue an actual-innocence defense. The crux of his argument is that he was


                                               7
                                    Cite as 2016 Ark. 98

physically incapable of committing the offenses as M.O. described them. First, he points out

that he is legally blind without glasses and that he did not have his glasses when he was

arrested; they were later found at his home. He submits that his trial counsel should have

elicited the testimony of an optometrist, who would have stated that Van Winkle could not

have driven from his home in Mena to M.O.’s home in Hatfield at night without his glasses.

Second, he notes that he is almost completely deaf without hearing aids and that he did not

have his hearing aids when he was arrested; as with his glasses, they were later found at his

home. He argues that his trial counsel should have called his employees and others who

would have testified that he would not have been able to converse with M.O. during the

commission of the crimes as she said he did. Third, he asserts that he has a well-documented

back problem, which required him to wear a back brace at work and which is so debilitating

that he often cannot bend over to tie his own shoes. He maintains that his trial counsel

should have called his personal chiropractor to testify that he would have been physically

incapable of tackling M.O. and wrestling her arms behind her back as she described.

       Relying on these physical ailments, Van Winkle accuses his trial counsel of failing to

present an alternative theory of the case—specifically, that he was framed by M.O. and her

husband and that the police overlooked this possibility in a rush to judgment. In support of

this theory, he points out that police made no attempt to verify that M.O.’s husband was

actually out of town at the time of the crimes, particularly by obtaining cell-tower records.

He also points out that police never fingerprinted his truck in order to determine whether




                                             8
                                      Cite as 2016 Ark. 98

someone else might have driven him to Hatfield that night, which would have explained how

he got there without his glasses.

       The primary problem with Van Winkle’s argument is that his trial counsel did, in fact,

present an actual-innocence defense. A review of the trial record reveals that this was the

main theory of the case advanced by the defense, although there were also references to a

mental defect arising from a prior head injury. The record is replete with instances of trial

counsel eliciting testimony to support the theory that Van Winkle was actually innocent of

these charges, that he was set up by M.O. and her husband, and that law enforcement

conducted an incomplete investigation. By way of example, the defense called several

witnesses to testify about Van Winkle’s physical ailments. His parents both testified about his

poor eyesight. His father stated that he cannot drive without his glasses, and his mother stated

that he is legally blind without them. Several of Van Winkle’s employees testified about his

back problem, his need for a back brace, and his inability to tie his own shoes. Van Winkle

himself testified that he never leaves home without his glasses or hearing aids, as he cannot go

anywhere without them. M.O. was also asked if she remembered whether Van Winkle was

wearing glasses at the time of the crimes.

       In addition, trial counsel questioned M.O. extensively about how she was able to break

two sets of zip ties. Her husband was also questioned about the fact that he was never asked

to give a statement and was never asked to prove, by way of cell-phone records, that he was

in Lowell at the time of the crimes. Furthermore, trial counsel questioned the sheriff

extensively about his investigation in this case, specifically inquiring about the possibility that


                                                9
                                      Cite as 2016 Ark. 98

a lack of investigation could create a false impression. In particular, the defense focused on

law enforcement’s failure to take a statement from M.O.’s husband, their failure to investigate

the fact that Van Winkle had apparently driven without his glasses, their failure to request

fingerprint and DNA analysis on certain pieces of evidence, and their failure to explain how

they obtained the key to Van Winkle’s truck.

       Thus, it is clear that Van Winkle’s counsel pursued an actual-innocence defense at

trial—precisely the one that Van Winkle now advances. As such, Van Winkle has not

established that his trial counsel’s performance was deficient under Strickland. Even if trial

counsel had not pursued this theory, it is well settled that trial counsel’s decisions regarding

what theory of the case to pursue represent the epitome of trial strategy. See, e.g., Decay v.

State, 2014 Ark. 387, 441 S.W.3d 899. When a decision by trial counsel is a matter of trial

tactics or strategy and that decision is supported by reasonable professional judgment, then

such a decision is not a proper basis for relief under Rule 37. See id. Van Winkle has failed

to overcome the strong presumption that his counsel’s conduct fell within the wide range of

reasonable professional assistance. See Taylor, 2015 Ark. 339, 470 S.W.3d 271.

       To the extent that Van Winkle challenges his trial counsel’s failure to call particular

witnesses in support of his actual-innocence defense, such as his optometrist and his

chiropractor, his argument is meritless. The decision of whether to call a witness is generally

a matter of trial strategy that is outside the purview of Rule 37. See, e.g., Nelson v. State, 344
Ark. 407, 39 S.W.3d 791 (2001) (per curiam). When assessing an attorney’s decision to not

call a particular witness, it must be taken into account that the decision is largely a matter of


                                               10
                                      Cite as 2016 Ark. 98

professional judgment that experienced advocates could endlessly debate, and the fact that

there was a witness or witnesses who could have offered testimony beneficial to the defense

is not in and of itself proof of counsel’s ineffectiveness. See id. The omission of a witness

when his or her testimony is cumulative does not deprive the defense of vital evidence. See,

e.g., Rasul v. State, 2015 Ark. 118, 458 S.W.3d 722.

       Here, the testimony of the optometrist and the chiropractor would have been

cumulative to other evidence, as set out above. It was well established at trial that Van

Winkle had poor eyesight, poor hearing, and a back problem. But the jury discounted his

theory of the case, possibly rejecting the implication that he owned only one pair of glasses

and one set of hearing aids. In short, Van Winkle’s actual-innocence defense turned on a

credibility determination, and it is the sole province of the jury to determine the credibility

of witnesses and the weight and value of their testimony. See, e.g., Nelson, 344 Ark. 407, 39
S.W.3d 791. There is no indication that the jury would have resolved this credibility

determination in Van Winkle’s favor; therefore, he has failed to demonstrate that the outcome

of the trial would have been different had his attorney called the optometrist and the

chiropractor to testify. See id.

       In any event, Van Winkle concedes that, under existing case law, a claim of actual

innocence is considered a direct attack on the judgment and a challenge to the sufficiency of

the evidence that is not cognizable in a Rule 37 proceeding. See, e.g., Scott v. State, 2012 Ark.
199, 406 S.W.3d 1. Nonetheless, Van Winkle contends that we should overrule our

precedent on this point. He suggests that (1) actual innocence is a constitutional claim and,


                                               11
                                     Cite as 2016 Ark. 98

as such, is cognizable under Rule 37.1(a)(i), and (2) the denial of actual innocence as a

constitutional defense to a conviction violates article 2, section 13 of the Arkansas

Constitution (“Every person is entitled to a certain remedy in the laws for all injuries or

wrongs he may receive in his person, property or character; he ought to obtain justice freely,

and without purchase; completely, and without denial; promptly and without delay;

conformably to the laws.”).

       Even if this court were inclined to revisit this issue, we decline to do so in this

particular case. As stated above, Van Winkle was afforded the actual-innocence defense he

now claims his trial counsel was ineffective for failing to pursue. Therefore, even if a claim

of actual innocence were cognizable in a Rule 37 proceeding, Van Winkle has failed to

demonstrate that his counsel’s conduct “so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just result.”

Strickland, 466 U.S. at 686. Accordingly, he would not be entitled to relief.

                                 II. Change-of-Venue Motion

       For his second point on appeal, Van Winkle asserts that his trial counsel was ineffective

for failing to file a motion seeking a change of venue. He maintains that extensive pretrial

publicity prevented him from receiving a fair trial in Polk County or neighboring

Montgomery County. Specifically, he alleges that two newspapers in the judicial district

printed numerous articles, immediately after his arrest and continuing until his trial two years

later, some of which included a “staged” booking photograph depicting him with no shirt,

and some of which inaccurately reported that he had been arrested in M.O.’s home. Van


                                              12
                                      Cite as 2016 Ark. 98

Winkle contends that this prejudicial and inaccurate publicity would have made potential

jurors form a biased opinion that the State’s case was stronger than it actually was. Thus, he

argues, his trial counsel should have attempted to move the case outside of the judicial district.

       The decision of whether to seek a change of venue is largely a matter of trial strategy

and is therefore not an issue to be debated under our postconviction rule. See, e.g., Huls v.

State, 301 Ark. 572, 785 S.W.2d 467 (1990) (per curiam). Here, trial counsel was clearly

aware of the pretrial publicity and made multiple references to it at trial. The decision to not

seek a change of venue was a strategic one. As the State points out, the defense chose instead

to try to capitalize on Van Winkle’s reputation in the community. Trial counsel called several

character witnesses, including a pastor, who all stated that they had lived in the community

for years and knew Van Winkle as a truthful person. Accordingly, Van Winkle has failed to

overcome the strong presumption that his counsel’s conduct fell within the wide range of

reasonable professional assistance. See, e.g., Taylor, 2015 Ark. 339, 470 S.W.3d 271.

       Furthermore, to establish that the failure to seek a change in venue amounted to

ineffective assistance of counsel, a petitioner must offer some basis on which to conclude that

an impartial jury was not empaneled. See, e.g., Huls, 301 Ark. 572, 785 S.W.2d 467. Van

Winkle has failed to do so. He does not specify “any conduct of a juror from which it can

be ascertained that the juror was unprepared to afford him an impartial hearing of the

evidence.” Id. at 580, 785 S.W.2d at 471. Consequently, he has failed to demonstrate

prejudice as required by the second prong of Strickland. It is well settled that jurors are

presumed unbiased, and the burden of demonstrating actual bias is on the petitioner. See id.


                                               13
                                       Cite as 2016 Ark. 98

Van Winkle’s assertion that potential jurors might have been misled about the strength of the

State’s evidence is not sufficient to overcome the presumption. A defendant is not entitled

to a jury totally ignorant of the facts of a case, and he is not entitled to a perfect trial, only a

fair one. See id.

                      III. Jury Instruction Concerning Firearm Enhancement

       For his third point on appeal, Van Winkle contends that his twelve-year sentence for

employing a firearm in the commission of a felony, imposed pursuant to Arkansas Code

Annotated section 16-90-120, is void as both ineffective assistance of counsel and structural

error. He asserts that the jury was improperly instructed on the firearm enhancement because

it was not told that the State was required to prove beyond a reasonable doubt that he had

used a firearm. By way of explanation, the jury was apparently not given the model

instruction on the firearm enhancement, which requires proof beyond a reasonable doubt;

instead, each of the verdict forms on the charged offenses included a line at the bottom asking

the jury to “indicate, whether he used a firearm in the commission of the offense.” It is clear

that, other than the fact of a prior conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a jury and proved beyond

a reasonable doubt. See Apprendi v. New Jersey, 530 U.S. 466 (2000). According to Van

Winkle, the trial court committed structural error by failing to properly instruct the jury, and

his trial counsel was ineffective for failing to object at the first opportunity.

       Van Winkle’s structural-error argument is not preserved for appellate review. We

disagree with the State’s assertion that Van Winkle has changed his argument on appeal;


                                                14
                                      Cite as 2016 Ark. 98

however, the circuit court did not rule on Van Winkle’s structural-error argument at all in

denying his petition for postconviction relief. It found only that his trial counsel was not

ineffective for failing to object. The failure to obtain a ruling on an issue at the circuit-court

level, including a constitutional issue, precludes review on appeal. See, e.g., Huddleston v.

State, 347 Ark. 226, 61 S.W.3d 163 (2001).

       This leaves Van Winkle’s ineffective-assistance claim. We agree that trial counsel’s

failure to object to the absence of a proper jury instruction constituted deficient performance

under Strickland. It can hardly be said that the failure to so object, even when viewed from

counsel’s perspective, could have been the result of reasonable professional judgment. See,

e.g., Taylor, 2015 Ark. 339, 470 S.W.3d 271. However, Strickland still requires a showing of

prejudice. Contrary to Van Winkle’s contention, the failure to properly instruct the jury on

the State’s burden of proving the firearm enhancement is not a fundamental error that renders

the judgment of conviction void and precludes harmless-error analysis. See Washington v.

Recuenco, 548 U.S. 212 (2006). Van Winkle has failed to meet his burden on this second

prong of the Strickland analysis.

       M.O. testified that Van Winkle pointed a pistol at her during the commission of the

offenses. He was carrying a loaded gun when he was arrested immediately afterward.

Moreover, the jury was instructed that, in order to sustain the charge of aggravated residential

burglary, the State had to prove beyond a reasonable doubt that Van Winkle was armed with

a deadly weapon or represented by word or conduct that he was armed with a deadly weapon.

That same instruction defined “[d]eadly weapon” as “a firearm.” Indeed, the jury found


                                               15
                                        Cite as 2016 Ark. 98

beyond a reasonable doubt that Van Winkle was guilty of aggravated residential burglary, and

it indicated on that same verdict form that he had used a firearm in the commission of the

offense. In addition, there is no dispute that the jury was instructed on the general

requirement and definition of reasonable doubt and that these instructions were proper. In

light of these facts, Van Winkle has not demonstrated that he was prejudiced by his trial

counsel’s failure to object. Stated differently, there is not a reasonable probability that the

fact-finder’s decision would have been different absent counsel’s errors. See, e.g., Taylor, 2015
Ark. 339, 470 S.W.3d 271. A reasonable probability is a probability sufficient to undermine

confidence in the outcome of the trial, and we cannot say that such a probability exists here.

See id.

                                 IV. Denial of Evidentiary Hearing

          Finally, Van Winkle maintains that he set forth a prima facie case for relief on each of

the grounds set out above and was thus entitled to an evidentiary hearing. Arkansas Rule of

Criminal Procedure 37.3 requires an evidentiary hearing in a postconviction proceeding unless

the petition and the files and records of the case conclusively show that the petitioner is

entitled to no relief. See, e.g., Beverage, 2015 Ark. 112, 458 S.W.3d 243. If the petition and

record conclusively show that the petitioner is not entitled to relief, the circuit court is

required to make written findings to that effect, “specifying any parts of the files, or records

that are relied upon to sustain the court’s findings.” Id. (quoting Ark. R. Crim. P. 37.3(a)).

Here, for the reasons stated above, the petition and record conclusively showed that Van

Winkle was entitled to no relief, and the circuit court made the requisite findings. While Van


                                                 16
                                     Cite as 2016 Ark. 98

Winkle asserts that the ten-page limit for Rule 37 petitions allowed him only to summarize

the evidence that he would have presented, we have held that the supporting facts must

appear in the petition and that the petitioner cannot rely on the possibility that facts will be

elicited from witnesses if a hearing is held. See, e.g., Watson v. State, 2014 Ark. 203, 444
S.W.3d 835.

       For the above-stated reasons, and considering the totality of the evidence, we hold that

the circuit court did not clearly err in denying Van Winkle’s petition for postconviction relief

without a hearing. See, e.g., Beverage, 2015 Ark. 112, 458 S.W.3d 243.

       Affirmed.

       BAKER and HART, JJ., concur.

       KAREN R. BAKER, Justice, concurring. Unlike the majority, I do not base any

part of my opinion on the circuit court’s finding that counsel’s actions were a matter of trial

strategy. Strategic decisions must be supported by reasonable professional judgment. See

Stiggers v. State, 2014 Ark. 184, 433 S.W.3d 252. In this case, because there was no hearing,

the circuit court had no way to determine whether counsel’s actions were based on reasonable

professional judgement. Nevertheless, I would affirm the circuit court employing a different

analysis.

       First, with regard to Van Winkle’s claim that his counsel was ineffective for not seeking

a change of venue, in his petition, Van Winkle asserted that the press coverage “would have

made potential jurors form a biased opinion before trial” and Van Winkle “easily could have

presented affidavits from numerous electors and citizens . . . setting out facts making a prima


                                              17
                                      Cite as 2016 Ark. 98

facie case that defendant could not have received a fair trial.” Despite these allegations in his

petition, Van Winkle makes bare allegations without factual substantiation to support his

venue claim. “Bare assertions of ineffectiveness are not enough and conclusory statements

that counsel was ineffective will not sustain a Rule 37 petition. Anderson v. State, 2011 Ark.
488, at 5, 385 S.W.3d 783.” Mancia v. State, 2015 Ark. 115, at 15, 459 S.W.3d 259, 269.

Here, Van Winkle has failed to allege that he was prejudiced, or that the jury that heard his

case was biased and not impartial.

       Second, I agree with the majority that Van Winkle’s structural-error argument as to

the jury instruction concerning the firearm enhancement is not preserved for review. A

freestanding constitutional claim, even if based upon the same trial error as an ineffective-

assistance-of-counsel claim, must be raised in the circuit court and preserved for review. Id.;

see Norris v. State, 2013 Ark. 205, at 5, 427 S.W.3d 626, 632; Beshears v. State, 340 Ark. 70,

73, 8 S.W.3d 32, 34 (2000).

       In sum, because Van Winkle has offered nothing other than conclusory allegations that

counsel was deficient for failing to seek a change of venue and has not alleged that he was

prejudiced, and because Van Winkle failed to preserve his structural-error argument regarding

the jury instruction, I concur with the majority and would affirm the circuit court.

       JOSEPHINE LINKER HART, Justice, concurring. In his petition for postconviction

relief, David Van Winkle contended in part that his defense counsel was ineffective for failing

to present, based on objective facts, an alternative theory about what occurred. In reciting

those facts, he noted that he was found near the crime scene with his eyes swollen shut and


                                               18
                                     Cite as 2016 Ark. 98

his own blood on his hands and clothes and also matted in his hair. He stated that his glasses

and hearing aids were later found at his residence, thus rendering him blind and deaf at the

scene. Further, he stated that he had no memory of how he arrived at the scene. He also

asserted that it was later discovered that valuables had been taken from his residence. He

further noted that the State did not seek to ascertain the whereabouts of the victim’s husband

at the time of the crime by examining cell-site location information, and Van Winkle

claimed that he had since heard that the victim’s husband was in the area that day, which

made the husband’s trial testimony false. Van Winkle also observed that the State did not

examine his vehicle for fingerprints to determine who had driven it to the scene or examine

his house for fingerprints to determine who had taken the items from his home.

       Van Winkle contended that, based on these facts, defense counsel should have

presented an alternative defense that he had been set up by the victim and possibly her

husband and others. Van Winkle concluded that it was plausible that someone could have

conspired with the victim to go to his house to steal his valuables. While there, they struck

him, causing a concussion. They then drove him to the crime scene without his hearing aids

and glasses, and afterwards they concocted a story to cover up the burglary of his house. He

further observed that the victim had previously committed a residential burglary to obtain

prescription pills.

       In answer to Van Winkle’s theory, the majority concludes that this was, in fact, the

defense presented by defense counsel. This reading of the trial record, however, is too

generous. While defense counsel did present testimony about Van Winkle’s physical


                                             19
                                      Cite as 2016 Ark. 98

disabilities, defense counsel also presented testimony that Van Winkle’s loss of memory was

the result of him striking his head on a light fixture at work. The majority then strays into

a claim that defense counsel’s decisions on what theory to present was a matter of trial

strategy. However, no hearing was ever held on Van Winkle’s postconviction petition. Thus,

there is no testimony from defense counsel from which to conclude that defense counsel’s

decisions were a matter of trial strategy. I caution against holding, without defense counsel’s

testimony, that defense counsel’s decisions were matters of trial strategy. Rather than actually

knowing that defense counsel’s decisions were matters of trial strategy, the majority essentially

speculates, and such speculation could just as well be wrong.

       Nevertheless, I concur in the majority’s result. Rather than facts, Van Winkle

presented in his petition only conclusory allegations in support of his theory that the victim

robbed him at his residence, rendered him senseless, drove to the crime scene, and framed

him by concocting a story. Thus, Van Winkle failed to demonstrate prejudice by showing

that there was a reasonable probability that the fact-finder’s decision would have been

different absent defense counsel’s alleged errors. See Bowerman v. State, 2015 Ark. 350, 470
S.W.3d 267 (holding that, where the petitioner alleged that defense counsel should have

based the defense on the theory that it was not a robbery but instead a drug deal gone bad

and that the victim had staged a robbery, there was no showing that, if counsel had adopted

proposed alternate theory of the case, there was a reasonable probability that the jury’s

decision would have been different).




                                               20
                                    Cite as 2016 Ark. 98

       John Wesley Hall, Jr., Sarah M. Pourhosseini, and John R. Van Winkle, for appellant.

       Leslie Rutledge, Att’y Gen., by: David Raupp, Christian Harris, and Vada Berger, Ass’t
Att’ys Gen., for appellee.




                                             21